UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2055


LISA COVINGTON, as Personal Representative of the Estate of Otis
Garnes, Deceased; MARQUISE GARNES; JOYCE GARNES; MARVIN GARNES;
ARNETTA HUDSON; DELORSE ALCINDOR; LINDA EDWARDS,

                Plaintiffs – Appellants,

          and

OTIS GARNES,

                Plaintiff,

          v.

MCIC,   INC.,  Its   Remaining  Director  Trustees,   Robert  I.
McCormick, Elizabeth McCormick and Patricia Schunk; GENERAL
ELECTRIC COMPANY; WALLACE & GALE ASBESTOS SETTLEMENT TRUST,
Successor to the Wallace & Gale Company; SB DECKING, INC.; WAYNE
MANUFACTURING COMPANY,

                Defendants – Appellees,

          and

OWENS-ILLINOIS GLASS CO., f/k/a Owens-Illinois, Incorporated;
DURABLA MANUFACTURING COMPANY; UNIVERSAL REFRACTORIES COMPANY;
SELBY, BATTERSBY & COMPANY; A.W. CHESTERTON COMPANY; CBS
CORPORATION, f/k/a Westinghouse and B. F. Sturtevant; PREMIER
REFRACTORIES, f/k/a J.H. France Refractories Company; THE
GOODYEAR TIRE & RUBBER CO.; RHI REFRACTORIES AMERICA, f/k/a RHI
AG; METROPOLITAN LIFE INSURANCE CO.; H.B. FULLER COMPANY, f/k/a
Amchem Products, Inc., f/k/a Benjamin Foster; INTERNATIONAL
PAPER CORPORATION, f/k/a Champion International Corporation,
f/k/a U.S. Plywood Corp. & Champion Papers, Inc.; COOPER
INDUSTRIES, INC., Individually and as Successors in Interest to
Crouse Hinds Co; UNION CARBIDE CORPORATION; FERRO ENGINEERING,
Division of Oglebay Norton Co.; FOSECO, INC.; GARLOCK SEALING
TECHNOLOGIES LLC; SQUARE D COMPANY, Individually and as
Successor in Interest to Electric Controller and Manufacturing
Co; GREEN, TWEED & CO., Individually and as Successor in
Interest to Palmetto Inc.; E.L. STEBBING & CO., INC.; HAMPSHIRE
INDUSTRIES, INC., f/k/a John H. Hampshire Company; CERTAINTEED
CORPORATION, Individually and as Successor to Bestwall Gypsum
Co.; KAISER GYPSUM COMPANY, INC.; BAYER CROPSCIENCE, INC.,
Individually and as Successor In Interest to Benjamin Foster
Co., Amchem Products, Inc. H.B. Fuller Co., Aventis Cropscience
USA, Inc., Rhone-Poulenc AG Company, Inc., Rhone-Poulenc, Inc.
and Rhodia, Inc.; PFIZER CORPORATION; GENERAL REFRACTORIES
COMPANY; KOPPERS COMPANY, INC.; HONEYWELL INTERNATIONAL, INC.,
f/k/a Allied Signal, Inc., Successor to Bendix Corporation;
DITCH BOWERS & TAYLOR, INC.; TPC CORP., Individually and as
Successor in Interest to Wareheim Air Brakes; WAREHEIM AIR
BRAKES, INC.; WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION;
PNEUMO-ABEX   CORPORATION,   Successor   in  Interest   to   Abex
Corporation; GL&V DORR-OLIVER INCORPORATED, Individually and/or
as Successors in Interest to Keeler Boiler Works and Dorr-Oliver
Boiler Co.; AMERICAN STANDARD, INC., Individually and as
Succesor in Interest to Kewanee Boiler Manufacturing Co.,
Westinghouse Air Brake Company and Union Switch & Signal; CRANE
CO., Individually and as Successor-in-Interest to Chapman Valve
Co., Deming Pumps, Cochrane Corp., Cochrane, Inc., Crane Pumps
and Pacific Steel Boiler Co; GEORGIA PACIFIC CORPORATION;
UNIROYAL, INC.; AMCHEM PRODUCTS, INC.; ANCHOR PACKING COMPANY;
ALLITE GASKETS; FLEXITALLIC GASKET CO., INC.; MELRATH GASKET,
INC.; PARAMOUNT PACKING & RUBBER CO.; PHELPS PACKING & RUBBER
CO.; WORTHINGTON PUMP, INC., f/k/a Dresser Pump Division; WAYNE
MANUFACTURING CORPORATION; DANA CORPORATION; BABCOCK & WILCOX
COMPANY; CROKER, INCORPORATED; NATIONAL GYPSUM COMPANY; QUIGLEY
COMPANY, INC., a Subsidiary of Pfizer, Inc.; WARREN PUMPS, INC.;
ALFA LAVAL, INC., Individually and as Successor-in-Interest to
Sharples, Inc., Alfa Laval Separation, Inc. and DeLaval
Separator Co.; ALLIS CHALMERS; DRESSER-RAND CO., f/k/a Terry
Turbines, Individually and as Parent Corporation and Successor-
in-Interest   to   Terry   Steam   Turbines;   FMC   CORPORATION,
individually and Successor-in-Interest to Peerless Pumps and
Stearns Electric Co.; I.M.O. INDUSTRIES, INC., f/k/a DeLaval
Turbine, Inc., f/k/a Delaval, Inc., f/k/a IMP Delaval, Inc.,
Individually and as Successor-in-Interest to DeLaval Turbine,
Inc. and Warren Pumps, Inc; MCGRAW EDISON COMPANY, Individually
and as Successor-in-Interest to Worthington Pumps, Worthington
Pumps, Inc. and Turbodyne Corp.; FOSTER WHEELER LLC; FOSTER
WHEELER ENERGY CORPORATION; HOPEMAN BROTHERS, INC.,

              Defendants,


                               2
           v.

JOHN CRANE INCORPORATED,

                Third Party Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-00461-GLR)


Argued:   December 9, 2015               Decided:   January 5, 2016


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Harry Goldman, Jr., Robert Gordon Skeen, SKEEN, GOLDMAN,
LLP, Baltimore, Maryland, for Appellants.    Mitchell Y. Mirviss,
VENABLE LLP, Baltimore, Maryland; David William Allen, GOODELL,
DEVRIES, LEECH & DANN, LLP, Baltimore, Maryland; Frank Ford
Loker, Jr., MILES & STOCKBRIDGE, P.C., Baltimore, Maryland;
Louis Eberhardt Grenzer, Jr., BODIE, DOLINA, HOBBS, FRIDDELL &
GRENZER,   P.C,  Towson,   Maryland;  Donald   Stephen  Meringer,
MERINGER, ZOIS & QUIGG, LLC, Baltimore, Maryland, for Appellees.
ON BRIEF: John Amato, IV, GOODMAN, MEAGHER & ENOCH, LLP,
Baltimore, Maryland, for Appellants. Theodore F. Roberts, Scott
M. Richmond, VENABLE LLP, Towson, Maryland; David J. Quigg,
MERINGER, ZOIS & QUIGG, LLC, Baltimore, Maryland; Derek P.
Roussillon, MILES & STOCKBRIDGE, P.C., Baltimore, Maryland;
Terri Goldberg, Aaron L. Moore, GOODELL, DEVRIES, LEECH & DANN,
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

       The estate of Otis Garnes, along with his eight surviving

children, appeal the district court’s grant of summary judgment

for defendants MCIC Inc. (“MCIC”), General Electric Corporation

(“GE”), Wallace and Gale Asbestos Settlement Trust (“Wallace and

Gale”), SB Decking Inc. (“SB Decking”), and Wayne Manufacturing

Company (“Wayne”). Finding no reversible error, we affirm.

       Otis Garnes died of lung cancer in 2005 at the age of 83.

In    2008,   the    appellants       filed       this    wrongful     death    suit   in

Maryland state court against 63 companies, alleging that Garnes’

lung    cancer      was     caused    in    part     by     exposure    to     asbestos-

containing products sold or installed by those companies. The

case was removed to federal court. Over time, the appellants

voluntarily dismissed or consented to summary judgment for 58

defendants, leaving only the five appellees. The district court

granted summary judgment for each of the five appellees.

       Federal      Civil    Procedure       Rule        56(a)   provides      that    the

district court “shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” On a motion

for    summary      judgment,        we    view    “all     facts    and     reasonable

inferences in the light most favorable to the non-moving party.”

Dulaney v. Packaging Corp. of America, 673 F.3d 323, 330 (4th

Cir. 2012). We review a summary judgment order de novo. Lee

                                             4
Graham Shopping Ctr., LLC v. Estate of Kirsch, 777 F.3d 678, 681

(4th Cir. 2015).

       The    district      court      held    that    the       appellants   failed     to

provide evidence of exposure to any products manufactured or

installed      by    MCIC,       Wallace       and    Gale,       SB   Decking,   or     GE

sufficient to meet the “frequency, regularity, and proximity”

test   for    substantial-factor           causation         in    Maryland   negligence

cases alleging asbestos exposure. See Eagle-Picher Indus., Inc.

v. Balbos, 326 Md. 179, 210 (Md. 1990); Lohrmann v. Pittsburgh

Corning Corp., 782 F.3d 1156, 1162 (4th Cir. 1986). Because the

appellants could not meet that test, their claims failed as a

matter of law.

       The district court further held that the plaintiffs failed

to raise a genuine dispute as to whether Wayne is subject to

personal jurisdiction. The court found that Wayne, a Virginia

corporation,        did   not    have    sufficient         “minimum    contacts”      with

Maryland      to     permit      an     exercise       of        personal   jurisdiction

consistent with the due process requirements of the Fourteenth

Amendment.         See Consulting Engineers Corp. v. Geometric Ltd.,

561    F.3d   273,    277       (4th    Cir.       2009)    (A    defendant   must     have

“sufficient ‘minimum contacts’ with the forum state such that

‘the maintenance of the suit does not offend traditional notions

of fair play and substantial justice.’”)(quoting Int’l Shoe Co.

v. Washington, 326 U.S. 310, 316 (1945)).

                                               5
     Having   reviewed   the   record   and   the   applicable   law,   and

having had the benefit of oral argument, we affirm the judgment

based on the reasoning of the district court. *

                                                                 AFFIRMED




     * The appellants also argue that the district court abused
its discretion by denying their Rule 60(b)(1) motion to file an
opposition to GE’s motion for summary judgment out-of-time. We
find that the district court did not abuse its discretion in
failing to grant plaintiffs a third extension of time. See Home
Port Rentals, Inc. v. Ruben, 957 F.2d 126, 132 (4th Cir.
1992)(explaining that plaintiffs must show that they were not at
fault in order to show excusable neglect under Rule 60(b)(1)).



                                   6